Citation Nr: 1604439	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-12 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral foot disability (other than peripheral neuropathy), to include flat feet.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1966 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a Board hearing on his March 2010 VA Form 9.  In a November 2015 correspondence, the Veteran withdrew his request for a Board hearing. 

In November 2007, the Veteran filed a claim for entitlement to service connection for flat feet.  In July 2012, the RO denied the Veteran's separate claims for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  Additionally, the evidence of record, discussed further below, contains diagnoses related to the Veteran's feet other than flat feet.  As a result, the Veteran's claim has been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issues of entitlement to service connection for a bilateral foot disability (other than peripheral neuropathy), to include flat feet, headaches and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's hypertension had its onset and was shown in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for hypertension, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  

Service connection may be established under 38 C.F.R. § 3.303(b) (2015) when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  For purposes of VA regulations, hypertension is considered a chronic disease.  See 38 C.F.R. § 3.309(a) (2015).

When there is an approximate balance of evidence for and against any issue material to the determination of a matter, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


Analysis

With respect to this claim, the Veteran was afforded a VA examination in February 2009.  The examination report noted a problem of hypertension and noted a date of onset of 1970.  It was noted, regarding the circumstances and initial manifestations, that hypertension was diagnosed "in the service, states seen for [chest pain] with exertion, [blood pressure] was found to be elevated, 136/80 per [patient], treated for muscle spasm in the chest."  The examination report noted that a diagnosis of hypertension had previously been established and a diagnosis was noted of essential hypertension.      

In an October 2008 statement the Veteran stated that "[s]ome time in 1970 [in service]...I went to the base hospital complaining of chest pain after exertion.  After some testing and observation the pain subsided and I was sent back to work.  The same thing happened while on TDY to Kunsan Air Base in Korea."  The Veteran further stated that "I have no record to prove either of these claims," other than a notation on his separation examination report.  The Veteran's September 1972 separation examination report and report of medical history both contained substantively similar notations in the sections completed by a medical professional (herein the separation examination report will be referenced).  The separation examination report noted "minor attacks of dizziness due to hypertension.  No treatment" and "mild pain and pressure in chest, 1970 [and 19]71...no treatment required."  Beyond the separation examination report and April 1966 enlistment examination report, the Veteran's service treatment records (STRs) did not appear to contain any other blood pressure findings.  In that regard, the Veteran has suggested that some of his STRs may not be of record.  In an October 2008 statement, the Veteran referenced requesting all medical records from the National Personnel Records Center and that what he received were limited to only enlistment and discharge medical records.  He stated that "[a]pparently records from each base where I was stationed were lost or discarded."  On his March 2010 VA Form 9, the Veteran stated that "VA needs to locate the rest of my service records.  They existed when I said they did.  They either exist now or the VA has lost or destroyed them."  As noted, the Veteran's active service was from April 1966 to December 1972.  Upon review of the STRs of record, an STR is dated in December 1966 and there are no STRs (except dental records) dated between that time and a December 1970 audiogram.  After this, the next STR of record is not dated until March 1971.  This period of time with no STRs offers support to the Veteran's contention that some STRs are not of record.  While the remand requests that another search be conducted for additional STRs, the evidence of record is sufficient to decide this claim. 

Upon review, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension had its onset and was shown in service.  The Veteran has contended that he was diagnosed with hypertension in service, apparently in approximately 1970.  The February 2009 VA examination report noted that the Veteran reported an in-service incident of having chest pain and that his blood pressure was found to be elevated.  In an October 2008 statement, the Veteran reported having chest pain and being treated in service sometime in 1970 and that the same thing occurred while he was stationed in Korea.  As noted, STRs from 1970 appear to be limited to a single audiogram and in general the STRs from this period may not be complete.  The Veteran's September 1972 separation examination report contained a notation from a medical professional referencing "mild pain and pressure in chest, 1970 [and 19]71" and also contained a notation of "minor attacks of dizziness due to hypertension."  As such, while there is no contemporaneous record in the STRs to support the Veteran's contention that he received in-service treatment for chest pain and his blood pressure was found to be elevated, as discussed, STRs from the relevant time frame that the Veteran has stated this event occurred may not be complete.  The separation examination report did state that the Veteran was seen for chest pain in 1970 and 1971 and referenced hypertension, which supports the Veteran's testimony.  In general, the Board finds the Veteran credible with respect to his testimony regarding his in-service treatment and reported diagnosis of hypertension.  In this regard, the Veteran is competent to report a contemporaneous in-service medical diagnosis of hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Board finds highly probative the notation on the September 1972 separation examination report from a medical professional referencing hypertension, as this reference both supports the Veteran's report of a contemporaneous in-service medical diagnosis of hypertension and additionally is medical evidence of an in-service diagnosis of hypertension.  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension had its onset and was shown in service. 
 
As noted, hypertension is considered a chronic disease for purposes of VA regulations.  Pursuant to 38 C.F.R. § 3.303(b) (2015), service connection may be established when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  As discussed above, the Board has concluded that the evidence is at least in equipoise as to whether the Veteran's hypertension was shown in service.  As such, the remaining issue is whether the Veteran has subsequent manifestations of the same chronic disease.  As referenced, the February 2009 VA examination report contained a diagnosis of hypertension.  As such, the Board concludes that there have been subsequent manifestations of hypertension during the period on appeal.  

In sum, the evidence is at least in equipoise as to whether the Veteran's hypertension had its onset and was shown in service and the evidence indicates that there have been subsequent manifestations of hypertension during the appeal period.  While no competent evidence is of record providing a nexus between the Veteran's current hypertension and his active service, such a nexus is not required in this case.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (stating that "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service").  Pursuant to 38 C.F.R. § 3.303(b) (2015), as the Veteran's hypertension (a chronic disease for purposes of VA regulations) was shown in service and there have been subsequent manifestations of the same chronic disease during the appeal period, the criteria for entitlement to service connection for hypertension have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).

ORDER

Entitlement to service connection for hypertension is granted. 


REMAND

Bilateral Foot Disability

In February 2009, the Veteran was afforded a VA examination with respect to this claim and the examination report noted a problem being detailed of flat feet, with a date of onset of 1970 and the course since onset noted to be progressively worse.  The examination report noted under the diagnosis heading "insufficient evident to warrant an acute diagnosis, (normal exam and x-rays)."  Private medical records, however, included what appear to be x-ray results from January 2008 for the Veteran's left and right feet that noted degenerative changes at the great toe.  Private medical records from Dr. F.D. and VA treatment records also included multiple references to the Veteran having pain in his feet.  

In a January 2012 statement, which he noted as related to his claim for entitlement to service connection for peripheral neuropathy, the Veteran stated that in service in 1970 he started to have pain in his feet.  The Veteran further discussed the history of his painful feet after service, which essentially indicated that his feet have been painful since his active service.  On the September 1972 separation report of medical history, the Veteran reported having now or ever having foot trouble.  The September 1972 separation examination report stated that "foot trouble refers to flat feet with swelling and pain.  No treatment required."  This evidence tends to support the Veteran's contention of in-service feet pain.  Based on the Veteran's competent and credible statements and the separation examination report and report of medical history, the Board finds that the Veteran experienced in-service feet pain.  While the Veteran was afforded a VA examination in February 2009, no opinion addressing direct service connection was provided.  As a result, based on the Veteran's in-service feet pain, his report of having painful feet since service and the evidence during the appeal period of foot pain and degenerative changes of the Veteran's bilateral toes, the Board concludes that remand is required for an additional VA examination and opinion, as detailed in the remand directives below.          


Headaches

In February 2009, the Veteran was afforded a VA examination with respect to this claim and the examination report noted a problem of headaches, with a date of onset of 1972.  It was noted that the Veteran reported a severe headache in 1972 and that he has had bad headaches since then.  The course since onset was noted as intermittent with remissions.  A diagnosis was noted of tension headaches.  

On the September 1972 separation report of medical history, the Veteran reported having now or ever having frequent or severe headaches.  The September 1972 separation examination report contained a notation of "one time severe headache, 1972, treated with medications."  This evidence tends to support the Veteran's contention of an in-service severe headache.  Based on the Veteran's competent and credible statements and the separation examination report and report of medical history, the Board finds that the Veteran experienced an in-service severe headache.  The Veteran has also reported having headaches since service.  While the Veteran was afforded a VA examination in February 2009, no opinion addressing direct service connection was provided.  As a result, based on the Veteran's in-service severe headache, his report of having headaches since service and the current diagnosis of tension headaches, the Board concludes that remand is required for an additional VA examination and opinion, as detailed in the remand directives below.

In addition, the issue of secondary service connection has also been raised by the record.  In an October 2008 statement the Veteran stated he has "had many headaches which I attribute to the Tinnitus problem.  Quite often the ringing gets very loud and when it does I often get bad headaches."  The Veteran is service-connected for tinnitus.  In addition, private medical records from Dr. F.M. contained under the problem list "[i]ntolerant of nitroglycerin secondary to headaches."  In spite of this, the private medical records from Dr. F.M. and VA treatment records noted nitroglycerin medications under the Veteran's medication list and referenced the Veteran as using nitroglycerin to relieve chest pain.  The Veteran is service-connected for coronary artery disease.  As such, on remand, the VA opinion must address the issue of secondary service connection, as detailed in the remand directives below.

Back Disability

In February 2009, the Veteran was afforded a VA examination with respect to this claim and the examination report noted a problem being detailed of chronic back pain, with a date of onset of 1970.  It was noted, regarding the circumstances and initial manifestations, that the Veteran reported an in-service incident where he was pulling a 300 pound tool box on wheels and a car ran him off the road and the weight of the tool box shifted on him and hurt his back.  The examination report noted a diagnosis of degenerative arthritis of the lumbar spine.  Additionally, in an October 2008 statement, the Veteran also described an in-service incident that was substantively similar to the reported incident in the examination report involving a heavy tool box.  In the October 2008 statement, the Veteran also referenced reinjuring his back in 1971.  

On the September 1972 separation report of medical history, the Veteran reported having now or ever having recurrent back pain.  The September 1972 separation examination report contained a notation of "recurrent back pain, 1970 & 1971, treated with heat, therapy, and medications."  This evidence tends to support the Veteran's contentions of in-service back pain and the occurrence of the incident involving a heavy tool box.  In addition, in the October 2008 statement, the Veteran referenced the separation examination report and stated that "[a]fter separation, over the years my back has gotten steadily worse," suggesting that his back pain has existed since his active service.  While the Veteran was afforded a VA examination in February 2009, no opinion addressing direct service connection was provided.  As a result, based on the Veteran's in-service back pain, his report of having back pain since service and the current diagnosis of degenerative arthritis of the lumbar spine, the Board concludes that remand is required for an additional VA examination and opinion, as detailed in the remand directives below.

All Claims

Evidence of record indicates that the Veteran is in receipt of SSA disability benefits.  See e.g., SSA Award Letter (noting that the Veteran was found disabled from December 2006).  VA has a duty to assist a Veteran in obtaining relevant and adequately identified records.  As such, while on remand, any available SSA records must be obtained.  

In addition, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are dated in February 2015).        

Also, as the Veteran has asserted that the STRs of record are not complete, the AOJ should attempt to obtain any additional STRs.  See pages 4-5 for discussion concerning STRs.
  
Finally, as noted, the issue of secondary service connection has been raised by the record with respect to the Veteran's headache claim.  While on remand, the Veteran must be provided notice of how to substantiate a claim on a secondary basis.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available SSA records concerning the Veteran's claim for disability benefits.  

2.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are dated in February 2015). 

3.  With respect to the Veteran's headache claim, provide the Veteran notice of how to substantiate a claim on a secondary basis.

4.  Attempt to obtain additional STRs pertaining to the Veteran.  If it is determined that it is reasonably certain that additional STRs do not exist or further efforts to obtain them would be futile, the Veteran must be notified.  See 38 C.F.R. § 3.159(e).

5.  After completion of steps one, two and four above, schedule the Veteran for a VA examination with respect to his bilateral foot disability claim.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the medical professional for review and the opinion must reflect that such a review was accomplished.

First, the examiner is asked to identify any diagnoses (other than peripheral neuropathy) present during the period on appeal (dating to approximately November 2007) related to the Veteran's feet, to include flat feet.  While review of the entire claims file is required, attention is invited to private medical records including what appear to be x-ray results from January 2008 for the Veteran's left and right feet that noted degenerative changes at the great toe and private medical records from Dr. F.D. and VA treatment records that included multiple references to the Veteran having pain in his feet.

Second, the examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified left or right foot disabilities (other than peripheral neuropathy), to include flat feet, present during the period on appeal (dating to approximately November 2007) had their clinical onset during active service or are related to any in-service disease, event, or injury.

While review of the entire claims file is required, attention is invited to the Veteran's reports of in-service foot pain and reports of having painful feet since service.  See service separation examination dated in September 1972 and January 2012 Veteran Statement (with the Veteran stating that in service in 1970 he started to have pain in his feet and discussing the history of his painful feet after service, which essentially indicated that his feet have been painful since his active service).   

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completion of the steps one, two and four above, schedule the Veteran for a VA examination with respect to his headache claim.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the medical professional for review and the opinion must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's headaches (diagnosed in the February 2009 VA examination report as tension headaches), had their clinical onset during active service or are related to any in-service disease, event, or injury.

While review of the entire claims file is required, attention is invited to the service separation examination of September 1972 (noting a one-time severe headache) and the Veteran's report of having headaches since service.  See February 2009 VA Examination Report (noting that the Veteran reported a severe headache in 1972 and that he has had bad headaches since then).

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's headaches are due to or caused by the Veteran's service-connected tinnitus or coronary artery disease.

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's headaches are aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected tinnitus or coronary artery disease.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the Veteran's headaches found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected tinnitus or coronary artery disease.

While review of the entire claims file is required, attention is invited to the Veteran's October 2008 statement stating that he has "had many headaches which I attribute to the Tinnitus problem.  Quite often the ringing gets very loud and when it does I often get bad headaches."  Further attention is invited to the private medical records from Dr. F.M. that contained under the problem list "[i]ntolerant of nitroglycerin secondary to headaches" and the private medical records from Dr. F.M. and VA treatment records that noted nitroglycerin medications under the Veteran's medication list and referenced the Veteran as using nitroglycerin to relieve chest pain.  

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  After completion of the steps one, two and four above, schedule the Veteran for a VA examination with respect to his back claim.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the medical professional for review and the opinion must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a back disability, to include degenerative arthritis of the lumbar spine, had its clinical onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims file is required, attention is invited to the Veteran's competent report of an in-service injury and having back pain since service.  See service separation examination report (noting recurrent back pain) and October 2008 Veteran Statement (stating that "[a]fter separation, over the years my back has gotten steadily worse).

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


